Citation Nr: 0716258	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  04-40 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for a low back 
disability, to include spina bifida occulta (claimed as a low 
back and leg condition).  

2.  Entitlement to an increased rating for traumatic 
arthritis of the left knee, currently evaluated as 
noncompensable (0 percent disabling).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1982 to 
August 1986.  

The matter of service connection for a low back disability 
comes before the Board of Veterans' Appeals (BVA or Board) on 
appeal from a May 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied the benefit sought on appeal.  With regard 
to this claim, the veteran was originally denied service 
connection for a low back condition in a February 1987 RO 
decision.  The veteran did not file a timely notice of 
disagreement (NOD) with that decision, rendering it final.  
38 U.S.C.A. § 7105(c).  A March 2002 RO decision denied his 
claim for service connection for a back condition on the 
basis that the evidence submitted was not material.  The 
veteran did not appeal the March 2002 RO decision, making it 
final.  38 U.S.C.A. § 7105(c).  Further, in three rating 
decisions (dated in May 2003, September 2003, and February 
2004) the RO denied, among other things, service connection 
for a low back condition (recharacterized as a claim for 
spina bifida occulta) on the basis that no new and material 
evidence had been submitted to reopen the claim.  The veteran 
did not specify in his NOD, received by VA in April 2004, 
with which issues in those rating decision he was in 
disagreement.  Therefore, the RO sent him a letter in April 
2004 asking him to clarify which issue or issues he was 
filing the NOD.  He replied that same month that he was 
appealing on the claim for service connection for a back 
disorder.  After a statement of the case (SOC) was issued in 
September 2004, the veteran perfected his appeal by filing a 
VA Form 9 substantive appeal which was received by the RO in 
November 2004.

With regard to the issue of entitlement to an increased 
(compensable) rating for traumatic arthritis of the left 
knee, the RO denied this claim in the March 2002 rating 
decision.  The veteran filed a timely NOD in April 2002 and a 
statement of the case (SOC) was issued in July 2002.  In 
August 2002, the veteran submitted VA Form 21-4142, an 
authorization form for release of information to the VA, in 
which he requested that the RO seek to obtain on his behalf 
certain medical records that pertained not only to his knee 
but also to his back.  In reply to this, the RO sent him a 
letter in September 2002 informing him that, at that time, 
"[t]he only issue you have on appeal is the knee" and 
asking him to clarify whether he was attempting to reopen his 
claim for service connection for a back condition.  In 
response to this letter, the veteran clarified, in November 
2002, that he would like to reopen his claim pertaining to 
the back condition, but in his statement he also mentioned 
his left knee and, in an accompanying memorandum, his 
representative noted, "the veteran has an appeal pending for 
entitlement to increased evaluation for left knee 
condition."  In addition, the RO received an additional VA 
Form 21-4142, authorizing release of records of 
electromyography (EMG) from a private hospital.  When these 
records were received the following month, they pertained 
specifically to the back but the EMG was conducted, at least 
in part, as is shown by the EMG report, because of complaints 
of left leg pain "particularly near the left knee" and so 
the EMG was ordered to determine the presence of left 
lumbosacral radiculopathy.  In an accompanying memorandum, 
the veteran's representative noted that "the veteran has an 
appeal pending for entitlement to VA benefits."  However, at 
that time, in December 2002, no appeal was pending for the 
back claim because that claim had yet to be adjudicated.  In 
January 2003, the RO wrote letters to private facilities 
seeking to obtain records pertinent to "bilateral knee 
conditions."  In May 2003, the RO received a statement from 
Dr. C.M.C. which pertained in part to "aggressive 
degenerative arthritis l[ef]t knee worse than r[igh]t."

Mindful of this description of the correspondence sent and 
received by RO after it issued the SOC on the left knee 
claim, the Board notes that appellate review is initiated by 
an NOD and completed by a substantive appeal after an SOC is 
issued.  38 U.S.C.A. § 7105(d); 38 C.F.R. § 20.200; Roy v. 
Brown, 5 Vet. App. 554, 555 (1993).  In this case, the 
veteran did not file a VA Form 9 substantive appeal after the 
SOC was issued regarding the left knee claim.  However, the 
Board concludes that the letter sent to him by the RO in 
September 2002 informing him that, at that time, "[t]he only 
issue you have on appeal is the knee" may have been 
confusing to him and may have caused him and his 
representative to think that the substantive appeal had 
already been filed.  Accordingly, in fairness to the veteran, 
the Board will construe the statements received from the 
veteran and his representative in November and December 2002 
as a timely filed substantive appeal with the March 2002 
rating decision which denied an increased (compensable) 
rating for his service-connected traumatic arthritis of the 
left knee.  Accordingly, the Board has jurisdiction of that 
claim.

The issue of entitlement to an increased rating for traumatic 
arthritis of the left knee is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a March 2002 decision, the RO denied service 
connection for a back condition.  

2.  The evidence received since the March 2002 RO decision, 
by itself or in conjunction with previously considered 
evidence, does not relate to an unsubstantiated fact 
necessary to substantiate the claim for service connection 
for a low back disability.


CONCLUSIONS OF LAW

1.  The March 2002 RO decision denying the claim for service 
connection for a back condition is final.  38 U.S.C.A. § 
7105(c) (West 2002).

2.  Evidence received after the March 2002 RO decision 
wherein the RO denied the veteran's claim of entitlement to 
service connection for a back condition (recharacterized as a 
claim for a low back disability) is not new and material, and 
the veteran's claim for that benefit is denied.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim, and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

Concerning applications to reopen claims that have been the 
subject of a prior final denial by VA, nothing pertaining to 
the duty to assist claimants shall be construed to require VA 
to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured.  38 U.S.C.A. 
§ 5103A(f).  To provide adequate notice with regard to a 
claim to reopen, VA must look at the bases for the denial in 
the prior decision and respond with a notice letter that 
describes what evidence would be necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In the present case, the claim for service connection for a 
back condition was denied by the RO in a February 1987 
decision and a claim to reopen was denied in March 2002.  The 
RO provided the veteran with notice of what information or 
evidence was needed in order to reopen his claim in a letter 
dated in November 2002, prior to the initial decision on the 
claim in May 2003, and again provided notice in July 2003 
letter.  Therefore, the timing requirement of the notice as 
set forth in Pelegrini has been met and to decide the appeal 
would not be prejudicial to the claimant.  

Moreover, the letters sent met the requirements with respect 
to the content of the notice pertaining to claim to reopen.  
In this regard, the RO denied the claim in March 2002 because 
there was no evidence shown that the back condition was in 
any way related to service.  See March 2002 RO decision.  In 
its November 2002 letter, the RO told the veteran that to 
reopen his claim he must submit new and material evidence, 
provided him with an adequate definition of new and material 
evidence, and referred to the reasons for the RO's February 
1987 denial of his claim.  In this case, the Board finds 
that, taken together, the February 1987, March 2002, May and 
September 2003, and February 2004 RO decisions, the November 
2002 and July 2003 notice letters, and the September 2004 SOC 
sufficiently explained to the veteran that, in order to 
reopen his previously denied claim, he needed to submit 
evidence demonstrating that his low back disability is the 
result of an in-service event or injury.  Therefore, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

In its November 2002 letter, the RO informed the veteran that 
it would help him get evidence to support his claim.  In this 
regard, VA has a more limited duty to assist a veteran 
regarding an application to reopen a previously denied claim 
than it does regarding an original claim.  38 U.S.C.A. 
§ 5103A(f).  Where the veteran puts VA on notice of the 
existence of a specific, particular piece of evidence that 
might constitute new and material evidence to reopen his 
claim, VA may assist him in obtaining that evidence if he 
provides enough information and evidence to enable VA to 
assist him.  See Graves v. Brown, 8 Vet. App. 522, 525 
(1996).  Concerning this, the RO did fulfill its duty to 
assist him by seeking to obtain medical records about which 
the veteran provided sufficient information.  For these 
reasons, the Board concludes that VA has met its duty to 
notify and assist in this case.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that "upon receipt of an 
application for a service- connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application."  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to reopen 
his claim for service connection for a low back disability, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or the effective 
date for the disability on appeal.  Despite the inadequate 
notice provided to the veteran on the disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Bernard, 4 Vet. App. at 394.  In that regard, as the Board 
concludes below that the veteran is not entitled to service 
connection for a low back disability, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.

VA has satisfied its duties to inform and assist the 
appellant at every stage of this case.  Further, VA's duty to 
assist the appellant in the development of a new and material 
evidence claim is not triggered unless and until the claim is 
reopened.  See 38 U.S.C.A. § 5103A.  The Board notes that the 
veteran requested a VA examination for his back in a February 
2004 letter.  However, as will be discussed below, new and 
material evidence was not submitted to reopen the claim and 
therefore, VA has no duty to provide a VA examination or 
opinion with regard to his back claim.  38 C.F.R. 
§ 3.159(c)(4)(iii).  That said, all available medical records 
were reviewed by both the RO and the Board in connection with 
the appellant's claim.  Additionally, VA has also assisted 
the appellant and his representative throughout the course of 
this appeal by providing them with a SOC, which informed them 
of the laws and regulations relevant to his claim.  


LAW AND ANALYSIS

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications filed after 
August 29, 2001, as was the application to reopen the claim 
in this case, new and material evidence means evidence not 
previously submitted to agency decision makers; which 
relates, either by itself or when considered with previous 
evidence of record, to an unestablished fact necessary to 
substantiate the claim; which is neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

A March 2002 RO decision determined that new and material 
evidence had not been submitted sufficient to reopen the 
claim and denied service connection for a back condition on 
the basis that there was no evidence indicating that a back 
condition was in any way related to the veteran's period of 
service.  The evidence associated with the claims file prior 
to the March 2002 denial includes, but is not limited to, the 
veteran's available service medical records (SMRs); VA 
examinations dated in September and October 1986, and 
December 2001; private treatment records from Dr. C. dated in 
1999; and VA treatment records dated from October 2001 to 
March 2002.  

In November 2002, VA received an application to reopen the 
claim for service connection for a back condition.  The 
evidence associated with the veteran's claims file subsequent 
to the March 2002 RO decision relevant to the claim for a low 
back disability includes VA treatment records dated from 
December 2001 to December 2002; private treatment records 
dated from January 2001 to June 2002 from Dr. H; a May 2003 
letter from a private doctor, Dr. C; a May 2003 private 
treatment report from Dr. S; a private treatment report from 
G.C. dated in August 2003; and a private treatment report 
from P.I. dated in November 2003.  However, the Board finds, 
as will be discussed below, that such evidence is not new and 
material within the meaning of the laws and regulations set 
forth above, and as such, there is no basis to reopen the 
claim for service connection for a low back disability.

The Board concludes that the medical evidence submitted since 
the March 2002 RO decision is new in that it was not of 
record at the time of the March 2002 RO decision.  However, 
the treatment reports are not material because they do not 
relate to an unestablished fact necessary to substantiate the 
claim of a low back disability (i.e., a relationship between 
the current low back disability and service).  In fact, they 
show that the veteran's current low back disability is 
related to back injuries the veteran sustained in 1999 and 
May 2002, which occurred approximately 13 years after his 
separation from service in August 1986.  In this regard, 
private treatment records from Dr. H dated from January 2001 
to June 2002 reflected that the veteran had a history of a 
lifting injury in 1999 and complained of low back pain 
radiating to his left buttock and anterior thigh.  The 
impression was left lateral disc herniation at L4-5 and other 
milder degenerative changes.  VA treatment records dated from 
December 2001 to December 2002 indicated that in May 2002 the 
veteran had a diagnosis of minimal degenerative disc disease 
in his lumbar spine.  In May 2002, the veteran complained of 
low back pain radiating down his buttocks to his left leg 
after aggravating his back during physical therapy for his 
arm.  A May 2003 letter from Dr. C indicated that the veteran 
had diagnoses of a herniated lumbosacral disc with 
radiculopathy and degenerative disc disease at L3-4-5-S1.  
Dr. C did not provide any opinion as to etiology.  

The Board finds a May 2003 letter from Dr. S particularly 
significant as it shows that the veteran's low back 
disability as described above is not related to his period of 
service.  The letter indicated that the veteran injured his 
back in May 2002 while working for a school system and had a 
herniated disc at L4-5.  It was also noted that the veteran 
had sustained an earlier injury to his lower back in 1999.  
The veteran stated that the lower back pain was localized 
around his belt line and occasionally shot up the left side 
of his back and down both legs more prominently in the left 
lower extremity.  Dr. S noted that due to the veteran's 
injuries in May 2002, he continued to suffer with persistent 
lower back pain, recurrent pain, and radicular symptoms of 
the left lower extremity.  Further, Dr. S indicated that the 
veteran's symptoms followed the anatomic pathway of a L4-5 
herniated disc and were distinct and separate from the back 
pain associated with his lumbosacral sprain from 1999.  
Private treatment records dated in August 2003 from G.C. and 
November 2003 from P.I. indicated that the veteran continued 
to have low back pain and left leg pain following a lifting 
injury at work in May 2002.  

The veteran contended in statements received by VA in 
November 2002 and April 2004 that he injured his back and 
left leg when he fell off a truck and his leg got caught on 
the bumper during service.  First of all, the veteran, as a 
layperson, is not qualified to render a medical opinion as to 
etiology or diagnosis.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 294 (1992).  Further, there is no evidence of 
record to support that contention but instead evidence to 
support a connection between his current low back disability 
and the injuries the veteran sustained in 1999 and May 2002, 
which occurred after his period of service.  

Thus, the Board concludes that no evidence has been received 
since the March 2002 RO decision, which relates, either by 
itself or when considered with previous evidence of record, 
to an unestablished fact necessary to substantiate the claim; 
which is neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  Rather, there is evidence of record to show that 
the veteran's low back disability is related to injuries he 
sustained 13 years after his separation from service in 
August 1986.  Accordingly, the Board finds that new and 
material evidence has not been presented to reopen the 
appellant's previously denied claim for service connection 
for a low back disability.  


ORDER

New and material evidence having not been submitted, the 
claim for service connection for a low back disability is 
denied.


REMAND

As noted above, the veteran is seeking an increased 
(compensable) rating for traumatic arthritis of the left 
knee.  VA and private treatment records received after the 
July 2002 SOC reflected that the veteran continued to 
complain of left knee pain.  The Board notes that the last VA 
examination on record for his left knee is dated in December 
2001 and there are no current private knee examinations 
sufficient for rating purposes on record.  Therefore, a 
current VA examination is necessary to assess the current 
severity of the veteran's left knee.  See Green v. Derwinski, 
1 Vet. App. 121, 124 (1991). 

Accordingly, the case is REMANDED for the following action:

1.  Please provide the veteran with the 
Dingess/Hartman notice information.

2.  The RO should obtain the names and 
addresses of any medical care providers 
who treated the veteran for his left knee 
since the March 2002 RO decision in 
addition to the September 2002 J.H. 
treatment report.  After securing any 
necessary release, the RO should obtain 
these records.

3.  After obtaining any additional records 
to the extent possible, the veteran should 
be afforded a VA examination to evaluate 
the current nature and severity of his 
service-connected traumatic arthritis of 
the left knee.  The claims folder should 
be made available to the examiner for 
review before the examination; the 
examiner must indicate that the claims 
folder was reviewed.

4.  Thereafter, the RO should review the 
claims folder to ensure that the foregoing 
requested development has been completed.  
In particular, the RO should review the 
examination report to ensure that it is 
responsive to and in compliance with the 
directives of this remand and if not, the 
RO should implement corrective procedures.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on appeal, 
in light of any additional evidence added 
to the records assembled for appellate 
review.

If the benefits requested on appeal remain 
denied, the appellant and his 
representative should be furnished a 
Supplemental Statement of the Case (SSOC), 
which addresses all of the evidence 
obtained since the most recent SOC in July 
2002, and provides an opportunity to 
respond.  The case should then be returned 
to the Board for further appellate 
consideration, if in order.  By this 
remand, the Board intimates no opinion as 
to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


